Response to Arguments
Applicant's arguments filed 06-16-2022 have been fully considered but they are not persuasive.
The applicant argues that the combination of Zhang and Huang is silent on power adjustment  applied in “ in a non-coherent” or partial coherent as explicit required in claims 17 and 26 (Remarks, 6, line 22-26) 
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as cited in the Office Action of 04-01-2022 (Clam 17), Zhang and Huang are relied on teaching the adjustment of the transmission power  of PT-RS  transmission by the apparatus and transmitting the PT-RS at the adjusted level. The prior art of Zhang’729 which teaches a PT-RS power boosting factor determination is further relied on providing the circuitry for this operation
Further Zhang’729, Fig12A, ¶0113-¶0114, ¶0119, ¶0120, ¶0123 recites the use of non- coherent and partially coherent precoder types according to antenna selection.    
Therefore, based on this assessment it is believed that the 103 rejection of claims 17 and 26 and their respective dependents over the prior art stands.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462